El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
El 18 de septiembre de 1985 Florencio Rodríguez Meléndez y su esposa Carmen J. Rodríguez Rosario —ambos por sí y en representación de su hija menor de edad, Carmen L.— presen-taron en el Tribunal Superior, Sala de Carolina, demanda en daños y perjuicios contra Supermercados Amigo, Inc., su aseguradora y el Sr. Ángel Negrón.(1)
En esencia, alegaron que Carmen L. fue víctima de hostiga-miento sexual y obligada a renunciar de su empleo en dicha empresa debido al clima opresivo y de persecución en su contra creado por el señor Negrón, gerente de la sucursal de Ciudad Universitaria en Trujillo Alto. Sostuvieron que dicha conducta configuró un discrimen por razón de sexo según la Ley Núm. 100 de 30 de junio de 1959 (29 L.ER.A. sees. 146-151), y contrario a nuestra Constitución.
La fiel adjudicación de este delicado y sensitivo asunto exige una referencia detallada al trasfondo fáctico y procesal fundamen-tado en un análisis cuidadoso y esmerado de la prueba disponible en esta etapa.
I — I
En algún momento durante el año 1984, (2) luego de obtener el permiso requerido por el Departamento del Trabajo y Recursos *121Humanos por razón de su minoridad, Carmen L. comenzó a trabajar como cajera a tiempo parcial en la sucursal de Berwind de los Supermercados Amigo, Inc. situada en la Avenida 65 de Infantería en Río Piedras. A la sazón, Carmen L. —quien tenía diecisiete (17) años de edad— era estudiante de escuela superior. Su trabajo, además de ayudarle económicamente, le permitía cumplir con el requisito académico del curso de Distribución y Mercadeo.
Al cabo de tres (3) meses, aprobó su período probatorio y fue nombrada empleada regular a jornada parcial. Luego de siete (7) meses en Berwind, solicitó y fue trasladada a la sucursal locali-zada en la Urbanización Ciudad Universitaria en Trujillo Alto. En ésta se desempeñaba como gerente el codemandado señor Negrón.(3)
Alegadamente desde que Carmen L. inició sus labores en Ciudad Universitaria, el señor Negrón la miraba insistente y sospechosamente. Señalan que luego de varios incidentes —a los que nos referiremos más adelante— éste “inició un período de persecución contra Carmen, manifestado por críticas continuas sobre su labor y largas horas de trabajo sin descanso, ni tiempo para que ella resolviera sus necesidades biológicas”. Alegato de los demandantes-apelantes, pág. 3.
Finalmente, nueve (9) días después de evaluar positivamente a Carmen L. para su curso de escuela, le solicitó que renunciara a su trabajo para evitar ser despedida por varios descuadres de caja que supuestamente había cometido.
Ante ese cuadro de sufrimiento e incertidumbre, el 4 de octubre de 1984 los demandantes presentaron una querella ante la Unidad Antidiscrimen del Departamento del Trabajo y Recursos Humanos. Once (11) meses después, por temor a que prescribiera su reclamo, presentaron la acción que nos ocupa.
Subsiguientemente, el ilustrado foro de instancia (Hon. César N. Cordero Rabell, Juez) declaró con lugar la Moción de Senten-*122cía Sumaria presentada por los codemandados y el 17 de noviem-bre de 1987 desestimó la demanda. En su sentencia pormenorizó los incidentes alegadamente constitutivos de hostigamiento sexual. Para ello utilizó la transcripción de una deposición tomada a Carmen L., declaraciones juradas de Víctor Chardón Ramos —Director de Recursos Humanos— y Aileen Suárez Fajardo y Erasmo Rodríguez Calderón, ambos técnicos de personal. Ade-más, tuvo ante sí varias acciones disciplinarias contra Carmen L. por descuadres reportados como cajera. Examinemos los inciden-tes.
El primero ocurrió apenas transcurrida una semana del traslado. Ella se disponía a entrar a una oficina en el segundo piso del supermercado y el señor Negrón se le acercó y, mientras le pasaba la mano por el cabello, le dijo: “‘ay chiquilla linda’” y la saludó. Apéndice del Escrito de Apelación, pág. 14. Ella lo esquivó y sin mediar más palabras dio por terminado el incidente.
El segundo suceso se refiere a que el señor Negrón le manifestaba que no se maquillara porque se veía mejor sin maquillaje. Esa clase de sugerencia era repetitiva. Al decir de Carmen L., ocurría “cada vez que yo llegaba al supermercado”, al menos una (1) o dos (2) veces en la semana. Apéndice del Escrito de Apelación, pág. 15.
El tercer suceso ocurrió en ocasión de la menor ir a buscar su cartera a la oficina. El Sr. Ángel Negrón estaba allí, sentado en una silla giratoria detrás del mostrador. Al entrar Carmen L., éste inclinó la silla hacia atrás, se colocó las manos sobre la cabeza y le dijo: “‘Ay Carmencita tengo dolor de cabeza, quítamelo . . . Apéndice del Escrito de Apelación, pág. 17. Ella le contestó que allí había pastillas y salió atemorizada del lugar. Mientras salía, él le indicó que no le gustaban las pastillas.
El cuarto incidente se suscitó un sábado alrededor de las 7:00 a.m. cuando se proponía “ponchar” su tarjeta de asistencia. Sintió que alguien abría la puerta del almacén ubicada al lado del departamento de productos lácteos, muy cerca del ponchador. Resultó ser el señor Negrón. Éste se dirigió inmediatamente hacia Carmen L. y, tocándole el pelo, la cara y el cuello, le dijo: *123“‘que bonita eres’.” Apéndice del Escrito de Apelación, pág. 18. Ella, amedrentada, decidió ponchar en ese momento —aunque faltaban varios minutos para su hora de entrada— y poder salir del área del almacén. De inmediato fue a la oficina e informó de lo sucedido al señor Correa, subgerente de la sucursal. Ante esta situación, el señor Negrón se reunió con el subgerente y con ella para excusarse por cualquier malentendido que hubiese surgido en relación con el incidente del almacén.
Finalmente, Carmen L. señaló que el señor Negrón constan-temente le “echaba” piropos. Con frecuencia le señalaba lo bien que le quedaba la ropa, en especial el color rojo. Indicó, que en una ocasión le comentó sobre lo bien que le quedaba cierto color de lápiz labial. Añadió también que el señor Negrón le decía tantas “boberías” que muchas veces ella se abstenía de prestarle aten-ción. Sin embargo, aclaró —bajo juramento— que éste nunca la invitó a salir, que en ningún momento le insinuó que deseaba sostener relaciones sexuales ni que tampoco le verbalizó un piropo vulgar u ofensivo. Por último, de las alegaciones y de la deposición tomada a Carmen L. surgió que, aun cuando fue originalmente evaluada de manera excelente, es con posterioridad a estos incidentes con el señor Negrón que recae la evaluación negativa que eventualmente desemboca en el requerimiento de la empresa a que renunciara. En cuanto a este extremo, consignó —como materia controversial— la ocurrencia de los alegados descuadres y el método seguido para el cuadre de caja y su evaluación.
El tribunal sentenciador rechazó la posibilidad de la existencia de un patrón de conducta de claro contenido sexual suficiente-mente severo como para crear un ambiente hostil e intimidante en el trabajo de la demandante. A la luz de la doctrina jurisprudencial prevaleciente, concluyó que la naturaleza trivial de los incidentes aludidos era insuficiente para sostener una causa de acción por hostigamiento sexual en el empleo. Al mismo tiempo negó que se hubiese configurado un ataque abusivo a alguno de los valores protegidos por el Art. II, Sec. 8 de nuestra Constitución, L.ER.A, Tomo 1.
A solicitud de los demandantes, revisamos.
*124l — i V — I
La Sec. 1 del Art. II de la Constitución del Estado Libre Asociado, L.ER.A., Tomo 1, consagra el derecho de toda persona a la protección contra ataques abusivos a su honra, reputación y vida privada o familiar. Ésta dispone lo siguiente:
La dignidad del ser humano es inviolable. Todos los hombres son iguales ante la Ley. No podrá establecerse discrimen alguno por motivo de raza, color, sexo, nacimiento, origen o condición social, ni ideas políticas o religiosas. Tanto las leyes como el sistema de instrucción pública encarnarán estos principios de esencial igualdad humana. Const. E.L.A., supra, ed. 1982, pág. 257.
En el ámbito obrero-patronal, dichos preceptos constituciona-les fueron recogidos por la citada Ley Núm. 100. Ese estatuto prohíbe en Puerto Rico el discrimen en el empleo por razón de edad, raza, color, sexo, origen o condición social e ideas políticas y religiosas. En lo pertinente, su Art. 1 dispone:
Todo patrono que despida, suspenda o discrimine contra un empleado suyo en relación a su sueldo, salario, jornal o compensa-ción, términos, categorías, condiciones o privilegios de su trabajo, o que deje de emplear o rehúse emplear o reemplear a una persona, o limite o clasifique sus empleados en cualquier forma que tienda a privar a una persona de oportunidades de empleo o que afecten su status como empleado, por razón de edad, según ésta se define más adelante, raza, color, sexo, origen social o nacional, condición social, ideas políticas o religiosas del empleado o solicitante de empleo:
(a) incurrirá en responsabilidad civil. (Énfasis suplido.) 29 L.P.R.A. sec. 146.
No albergamos dudas de que el hostigamiento sexual constituye una modalidad del discrimen por razón de sexo proscrito por la Ley Núm. 100, supra. A fin de cuentas, hostigar es sinónimo de perseguir o molestar, actuación que necesariamente conlleva diferente trato hacia una persona; esto es, de índole discriminatorio en su contra.
Aclarado este extremo, notamos la ausencia de precedentes jurisprudenciales en nuestra casuística para determinar el tipo de *125conducta que constituye hostigamiento sexual. Ello nos mueve a acudir a la legislación y jurisprudencia persuasiva en el ámbito federal. (4)
hH hH hH
En el año 1964, el Congreso aprobó la Ley Federal de Derechos Civiles, 42 U.S.C. secs. 2000e-l a 2000e-17. Su Título VII prohíbe la utilización de prácticas discriminatorias en el empleo. Específicamente veda el discrimen por razón de raza, color, religión, origen nacional y sexo.
Dos (2) opiniones del Tribunal Supremo federal, a principios de la década del ’70, dejaron meridianamente clara la intención congresional. En Griggs v. Duke Power Co., 401 U.S. 424, 431 (1971), dicho Foro señaló que su aprobación pretendía “eliminar toda barrera artificial, arbitraria e innecesaria, específicamente cuando dichas barreras indudablemente operan para discriminar a base de una clasificación de tipo racial o de otro tipo igualmente impermisible”. (Traducción nuestra.) Más tarde, en Los Angeles Dept. of Water & Power v. Manhart, 435 U.S. 702, 707 esc. 13 (1978), sentó la tónica siguiente:
Al prohibir a los patronos que discriminen contra individuos por razón de sexo, el Congreso tenía la intención de asestar un fuerte golpe a todo el espectro de tratamiento dispar que se da a hombres y mujeres como resultado de estereotipos sexuales. La See. 703(a)(1) somete a escrutinio y elimina tales impedimentos irracionales a las oportunidades y disfrute del empleo que han agobiado a la mujer en el pasado. (Traducción y énfasis nuestros.)
Sin embargo, aun con el beneficio de estos pronunciamientos, los tribunales de instancia comúnmente rehusaban reconocer las causas de acción presentadas por empleados alegadamente hos-tigados. Corne v. Bausch & Lomb, Inc., 390 F. Supp. 161 (D. Ariz. *1261975); Miller v. Bank of America, 418 F. Supp. 233 (N.D. Calif. 1976); Tomkins v. Public Service Elec. & Gas Co., 422 F. Supp. 553 (D. N.J. 1976); Fisher v. Flynn, 598 F.2d 663 (1er Cir. 1979).
En respuesta a esta falta de uniformidad en la adjudicación de casos en donde se alegaba la existencia de hostigamiento sexual en el empleo, la Comisión de Igualdad de Oportunidades de Empleo (Equal Employment Opportunity Commission, en ade-lante E.E.O.C.) emitió unas guías que sirvieron de norte a los tribunales.
Por su importancia, estimamos prudente reproducirlas en su totalidad:
(a) El hostigamiento sobre la base de sexo es una violación a la See. 703 del Título VII. Avances sexuales que no son bien recibidos, solicitudes de favores sexuales y cualquier otra conducta física o yerbal de naturaleza sexual, constituye hostigamiento sexual cuando (1) el aceptar tal conducta es explícita o implícitamente un término o condición para el empleo de un individuo, (2) el aceptar o rechazar dicha conducta por parte de un individuo se utiliza como base para tomar decisiones sobre empleo que afectan a tal indivi-duo o (3) dicha conducta tiene el propósito o efecto de interferir irrazonablemente con la realización del trabajo de un individuo o crear un ambiente de trabajo intimidante, hostil u ofensivo.
(b) Al determinar si una alegada conducta constituye hostiga-miento sexual, la Comisión considerará el récord completo y la totalidad de las circunstancias, tales como la naturaleza de las proposiciones sexuales y el contexto en que ocurrieron los alegados incidentes. La determinación de la legalidad de una acción particular se hará a base de los hechos y caso por caso.
(c) Al aplicar los principios generales del Título VII, un patrono, agencia de colocaciones, comité de aprendices u organización labo-ral (en lo sucesivo mencionadas colectivamente como “patrono”) es responsable por sus actos y por aquellos de sus agentes y supervi-sores con respecto al hostigamiento sexual independientemente de si los actos específicos de los cuales se protesta estuviesen autori-zados o hasta prohibidos por el patrono e independientemente de si el patrono conocía o debió conocer de su existencia. La Comisión examinará las circunstancias de la relación laboral específica y de los trabajos realizados por el individuo para determinar si un individuo actúa en capacidad de supervisor o de agente.
*127(d) Con respecto a la conducta entre colegas, un patrono es responsable por actos de hostigamiento sexual en el centro de trabajo donde el patrono (o sus agentes o supervisores) conoce o debió conocer la conducta, a menos que pueda mostrar que tomó la acción correctiva apropiada inmediatamente.
(e) Un patrono puede también ser responsable de los actos de personas que no son sus empleados, con respecto al hostigamiento sexual de empleados en el centro de trabajo, cuando el patrono (o sus agentes o supervisores) conoce o debió conocer la conducta y no toma la acción correctiva apropiada inmediatamente. Al revisar estos casos, la Comisión considerará la extensión del control del patrono y cualquier otra responsabilidad legal que pudiese tener el patrono con respecto a la conducta de dichas personas que no son sus empleados.
(f) La prevención es la mejor herramienta para eliminar el hostigamiento sexual. Un patrono debe tomar todos los pasos necesarios para evitar el hostigamiento sexual, tales como trayendo el tema afirmativamente, expresando una fuerte desaprobación, elaborando las sanciones apropiadas, informando a los empleados de su derecho a traer el asunto y cómo traer el asunto de hostigamiento bajo el Título VII y desarrollando métodos para crear conciencia en todas las personas implicadas.
(g) Otras prácticas relacionadas: cuando se conceden oportuni-dades o beneficios porque un individuo ha aceptado las proposicio-nes sexuales del patrono o sus solicitudes sexuales, puede que el patrono sea responsable de discrimen ilegal por razón de sexo contra otras personas que están cualificad[a]s pero a quienes se les negó la oportunidad o el beneficio de empleo. (Traducción y énfasis nuestros.) 29 C.F.R. sec. 1604.11 (1983).
A raíz de la aprobación de dichas guías, dos (2) importantes opiniones de los Tribunales de Circuito federal insuflaron nuevos bríos a la definición de hostigamiento sexual. En Bundy v. Jackson, 641 F.2d 934 (Cir. D.C. 1981), la demandante alegó que luego de rechazar varias proposiciones de varios de sus supervi-sores comenzó a recibir críticas en su trabajo y se le negó en diversas ocasiones la posibilidad de recibir un ascenso. El Tribunal, fundamentándose mayormente en las guías promulgadas por el E.E.O.C. y en la opinión de Barnes v. Costle, 561 F.2d 983 (Cir. D.C. 1977), concluyó que cuando sin una válida justificación, el sexo constituye un factor determinante en una decisión relacio-*128nada con el empleo de una persona, existe tal discrimen. Resolvió, además, que de acuerdo con la doctrina de Rogers v. Equal Employment Opportunity Com’n, 454 F.2d 234 (5to Cir. 1971), la frase “términos y condiciones de empleo” incluye el ambiente de trabajo. De acuerdo con tal teoría, no es necesario demostrar la existencia de perjuicios económicos. Los daños sicológicos y emocionales provocados por el ambiente de trabajo son suficientes para sostener la reclamación.
Un (1) año más tarde, Henson v. City of Dundee, 682 F.2d 897 (11mo Cir. 1982), reafirmó la doctrina establecida en Bundy v. Jackson, supra, en cuanto a que la creación de un ambiente de trabajo hostil por medio de hostigamiento sexual puede, por sí solo, servir de fundamento para una reclamación por discrimen por razón de sexo, al amparo de las disposiciones del Título VII de la Ley Federal de Derechos Civiles de 1964, supra. Al respecto se señaló:
El hostigamiento sexual que crea un ambiente hostil u ofensivo para los miembros de un sexo constituye la misma barrera arbitra-ria contra la igualdad sexual en el lugar de trabajo, que el hostigamiento racial es para la igualdad racial. De hecho, el requisito de que un hombre o una mujer sufran abuso sexual a cambio del privilegio de poder trabajar y ganarse la vida, puede ser tan humillante y desconcertante como los más agrios epítetos raciales. Un patrón de hostigamiento sexual infligido sobre un empleado debido a su sexo es un patrón de conducta que inflige un tratamiento dispar a un miembro de un sexo con respecto a los términos, las condiciones o los privilegios del empleo. No es necesario que un empleado sujeto a tal trato dispar pruebe además que ha sufrido un detrimento tangible en su empleo.
Nuestra conclusión de que una atmósfera hostil u ofensiva creada por el hostigamiento sexual puede, por sí sola, constituir una violación al Título VII queda reforzada a base de una decisión reciente del Tribunal de Apelaciones de los Estados Unidos para el Distrito de Columbia. (Traducción nuestra.) Henson v. City of Dundee, supra, pág. 902.
Sin embargo, la opinión de Henson v. City of Dundee, supra, fue más allá. En lo referente a la responsabilidad del patrono, ese tribunal concluyó que si el hostigamiento ocasiona un ambiente de *129trabajo hostil para el demandante, éste debe demostrar que el patrono conocía o debió conocer de los alegados actos y que no tomó las precauciones necesarias para evitarlo. íd., pág. 905. Dicho conocimiento podrá probarse mediante evidencia demos-trativa de que el empleado afectado notificó de la situación a la alta gerencia o que la situación era tan grave que el patrono debió conocerla (-inference of knowledge or constructive knowledge). Id.
Luego de estas opiniones, los tribunales mostraron estar más receptivos a un enfoque liberal. Katz v. Dole, 709 F.2d 251 (4to Cir. 1983); Phillips v. Smalley Maintenance Services, Inc., 711 F.2d 1524 (11mo Cir. 1983); Craig v. Y & Y Snacks, Inc., 721 F.2d 77 (3er Cir. 1983); Horn v. Dukes Homes, Div. of Windsor Mobile Homes, 755 F.2d 599 (7mo Cir. 1985); King v. Palmer, 778 F.2d 878 (Cir. D.C. 1985); Moylan v. Maries County, 792 F.2d 746 (8vo Cir. 1986).
Eventualmente, la proliferación de decisiones en los tribuna-les de apelaciones allanó el camino para que el Tribunal Supremo federal se pronunciara en Meritor Savings Bank v. Vinson, 477 U.S. 57 (1986). Allí, por voz del entonces Juez Asociado Señor Rehnquist, dicho Foro concluyó que Mechelle Vinson había sido víctima de hostigamiento sexual en su empleo con el Banco. Esa decisión se adoptó ante los hechos siguientes. Vinson trabajó en el Banco desde 1974 hasta 1978, fecha en que fue despedida por alegadamente haber abusado de una licencia por enfermedad que le había sido concedida. Luego demandó al Banco y a su supervisor Sidney Taylor. Alegó que a insistencias de Taylor, y por temor a perder su trabajo, accedió a tener con él relaciones sexuales. Durante los cuatros (U) años que laboró en el Banco tuvo relaciones íntimas con Taylor en unas cuarenta (10) o cincuenta (50) ocasiones. Además, indicó que Taylor la seguía al baño de las damas, le coqueteaba frente a otros empleados y la obligó en varias ocasiones a sostener relaciones involuntariamente. Final-mente, aclaró que nunca notificó la conducta de Taylor por miedo a perder su trabajo. El Tribunal de Distrito desestimó la demanda bajo el razonamiento de que si Taylor y Vinson sostuvieron relaciones sexuales íntimas, éstas fueron totalmente voluntarias y *130sin ninguna relación con su permanencia en el empleo. En vista de ello, negó la existencia de hostigamiento sexual y, por consi-guiente, la posible violación al Título VII de la Ley Federal de Derechos Civiles, supra.
El Tribunal de Apelaciones revocó la opinión del Tribunal de Distrito, y el Tribunal Supremo la confirmó. En su opinión, el Juez Rehnquist destaca tres (3) puntos fundamentales.
Primero, con vista al caso de Los Angeles Dept. of Water & Power v. Manhart, supra, aclaró que el lenguaje utilizado en el Título VII de la Ley Federal de Derechos Civiles, supra, no está limitado al discrimen económico o tangible. A tales efectos reiteró que la intención del Congreso fue erradicar todo el espectro de trato desigual entre hombres y mujeres. Por tal razón, no es necesario que un demandante demuestre que el alegado hostiga-miento haya ocasionado un efecto económico negativo en su empleo. Basta que se haya creado un ambiente hostil de trabajo mediante la conducta del alegado hostigador. Al así señalarlo, sin ambajes el Tribunal adoptó las normas establecidas en las guías emitidas por el E.E.O.C. citadas anteriormente.
Explicó, además, que a la luz de lo resuelto en los casos Bundy v. Jackson, supra, y Henson v. City of Dundee, supra, no todo tipo de conducta o lenguaje es suficiente para sostener una alegación de hostigamiento sexual por la creación de un ambiente hostil. Dicho hostigamiento debe ser lo suficientemente severo como para alterar las condiciones de empleo y crear un ambiente de trabajo desfavorable para la víctima.
Segundo, el Tribunal resolvió que a base de las guías interpretativas emitidas por la E.E.O.C., el juzgador de hechos deberá examinar la totalidad de las circunstancias que rodean el caso, evaluar la naturaleza de las proposiciones y el contexto en que ocurrieron los incidentes. 29 C.F.R. sec. 1604.11(b) (1983). Según este enfoque, concluyó que el hecho de que la querellante hubiese actuado “voluntariamente” al sostener relaciones sexuales con el hostigador no era defensa. Para establecer la existencia de hostigamiento, lo determinante es que las proposiciones o los *131avances sexuales no hayan sido bienvenidos {unwelcome). 29 C.F.R. sec. 1604.11(a) (1983). “La pregunta correcta es si la demandante, mediante su conducta, demostró que las alegadas proposiciones sexuales no fueron bien recibidas, y no si su participación real en la relación sexual fue voluntaria.” (Traduc-ción nuestra.) Meritor Savings Bank v. Vinson, supra, pág. 68.
Finalmente, como tercer punto, el Tribunal Supremo declinó establecer una regla definitiva de responsabilidad patronal. Sin embargo, expresó que estaba de acuerdo con la posición de la E.E.O.C. sobre la aplicabilidad de los principios de agencia (iagency) como guías en la determinación de responsabilidad potencial de un patrono por los actos llevados a cabo por sus supervisores. A su vez, señaló que aunque hay límites en cuanto a la imposición de responsabilidad al patrono por los actos de sus empleados, la ausencia de notificación o conocimiento de los hechos no lo libera automáticamente de responsabilidad. Además, aclaró que tampoco lo libera de responsabilidad el solo hecho de la existencia de una política antidiscriminatoria y un procedimiento de querellas. Estos factores, aunque importantes, no son determinantes.
Esta trayectoria jurisprudencial, altamente persuasiva en materia de hostigamiento sexual, nos permite elucidar y refinar ciertos conceptos atinentes.
IV
El hostigamiento sexual en el empleo puede manifestarse de varias maneras. No obstante, la casuística federal consistentemente ha reconocido dos (2) modalidades: el hostigamiento sexual por ambiente hostil y el hostigamiento equivalente (quid pro quo).
En la primera vertiente, el hostigamiento sexual se produce cuando la conducta sexual para con un individuo tiene el efecto de interferir irrazonablemente con el desempeño de su trabajo o de crear en el mismo un ambiente intimidante, hostil u *132ofensivo. A su amparo, la justiciabilidad de una reclamación por ambiente hostil no requiere que dicha conducta produzca un daño económico. Meritor Savings Bank v. Vinson, supra. Tampoco es indispensable que dicha conducta sea de naturaleza explícitamente sexual. En este tipo de casos basta con que el hostiga-miento o trato desigual se dirija al individuo únicamente por razón de su sexo. Hicks v. Gates Rubber Co., 833 F.2d 1406 (10mo Cir. 1987); McKinney v. Dole, 765 F.2d 1129 (Cir. D.C. 1985).
A fin de cuentas, la pregunta de umbral en toda reclamación de acuerdo con esta modalidad es si la alegada conducta constitutiva de hostigamiento fue lo suficientemente severa y ofensiva como para alterar las condiciones del empleo y crear un ambiente de trabajo abusivo. Este examen debe realizarse atendiendo a la totalidad de las circunstancias y, muy en particular, a factores tales como la naturaleza de la conducta alegada, su frecuencia e intensidad, contexto en el cual ocurre, período de tiempo y su extensión, y la conducta y circunstancias personales del demandante. Meritor Savings Bank v. Vinson, supra; Rabidue v. Osceola Refining Co., 805 F.2d 611 (6to Cir. 1986); Scott v. Sears, Roebuck and Co., 798 F.2d 210 (7mo Cir. 1986); Henson v. City of Dundee, supra; Bundy v. Jackson, supra; Ross v. Double Diamond, Inc., 672 F. Supp. 261 (N.D. Tex. 1987). Por consiguiente, el asunto a decidir es si la conducta degradante, así como los gestos y las expresiones sexuales, han causado en el demandante tal ansiedad y han debilitado su estima propia y confianza, que han contaminado impermisiblemente las condiciones del empleo.
Por su parte, el hostigamiento sexual equivalente (quid pro quo), se produce cuando el sometimiento o el rechazo de los avances o requerimientos sexuales se toma como fundamento para afectar beneficios tangibles en el empleo. Según la misma, se requiere que el demandante pruebe la solicitud de favores sexuales o el sufrimiento de avances de igual tipo, y que el sometimiento o rechazo a dichos avances o a la referida solicitud haya sido la causa de una decisión adversa en cuanto a una condición o al *133término de su empleo. Hicks v. Gates Rubber Co., supra; Henson v. City of Dundee, supra. De igual modo se reconoce la existencia de una reclamación por hostigamiento sexual equivalente (quid pro quo) cuando el demandante logra establecer que las deficien-cias en el desempeño de su labor —por lo cual es despedido u obligado a renunciar— son consecuencia directa del ambiente hostil en el que se vio obligado a trabajar. Broderick v. Ruder, 685 F. Supp. 1269 (D. D.C. 1988); Hicks v. Gates Rubber Co., supra.
Aclarados estos extremos, nos resta determinar cuál debe ser la medida (standard) de responsabilidad aplicable al patrono en casos de hostigamiento sexual por uno de sus agentes o supervi-sores. (5) En Meritor Savings Bank v. Vinson, supra, la opinión mayoritaria sugiere, sin resolverlo, que la responsabilidad del patrono debe ser absoluta en casos de hostigamiento sexual (quid pro quo), mientras que de acuerdo con la modalidad de ambiente hostil lo será sólo si conocía, o razonablemente debió conocer, lo que estaba ocurriendo y no hizo nada para corregirlo o evitarlo. No es necesario incorporar este criterio de responsabilidad dual a nuestra jurisdicción. (6)
La Ley Núm. 100, supra, establece una presunción de discrimen. Su Art. 3 dispone:
Se presumirá que cualquiera de los actos mencionados en las secciones precedentes fueron cometidos en violación de las sees. 146 a 151 de este título, cuando los mismos hayan sido realizados sin justa causa. Esta presunción será de carácter controvertible. 29 L.P.R.A sec. 148.
*134Y en Ibáñez v. Molinos de P.R., Inc., 114 D.P.R. 42, 53 (1983), pautamos así la forma en que se puede refutar esta presunción:
En este contexto, la presunción establecida por nuestra Ley Núm. 100, contra discrimen, significa que el patrono demandado viene obligado a probar que el despido no fue discriminatorio. Nuevamente es preciso señalar la diferencia con la doctrina federal. En nuestra jurisdicción no es necesario que el patrono afirmativa-mente “articule” una explicación razonable para el despido, aunque en la práctica ésta sería la forma más certera y conveniente de destruir la presunción. Basta con que pruebe, aun mediante eviden-cia circunstancial, que la razón para el despido no fue discriminatoria para que la presunción quede destruida. Esto último, sin embargo, ha de hacerse mediante preponderancia de la prueba, lo que representa un quantum mayor de prueba que el exigido en la jurisdicción federal.
Resolvemos que la Ley Núm. 100, supra, es el instrumento adecuado para dirimir la controversia planteada en el caso de autos.
y
Los principios doctrinales esbozados nos mueven a decidir que incidió el tribunal de instancia al desestimar sumariamente la demanda.
Sabido es que el mecanismo de la sentencia sumaria es un remedio útil que se concede sólo cuando el tribunal tiene ante sí, de manera incontrovertible, la verdad sobre todos los hechos esenciales. Cuando de las alegaciones, deposiciones y admisiones, junto con las declaraciones juradas —si las hay— u otros documentos pertinentes surge que existe una controversia bonafide de hechos, no .procede una sentencia sumaria. De haber duda en cuanto a la existencia de una controversia real, la misma debe resolverse en contra de la parte que la solicita. Tello, Rivera v. Eastern Airlines, 119 D.P.R. 83 (1987); Corp. Presiding Bishop CJC of LDS v. Purcell, 117 D.P.R. 714 (1986); Valcourt Questell v. Tribunal Superior, 89 D.P.R. 827 (1964); Roth v. Lugo, 87 D.P.R. 386 (1963). Aquí la sentencia sumaria no procedía.
*135Primeramente, la prohibición contra el hostigamiento sexual en el empleo es una cuestión que responde a política pública de raigambre constitucional y debe ser examinada rigurosamente por los tribunales. (7) Así, su fiel adjudicación requiere un análisis detenido y cuidadoso de los hechos, pues están involucrados factores humanos relativos a actitudes, conductas, móviles, sentimientos y otros, que difícilmente pueden precisarse a menos que se ventilen en un juicio plenario. Segundo, la evidencia presentada por los codemandados no demostró que los incidentes no ocurrieron o que no fueron motivados única y exclusivamente por razón del sexo de Carmen L. Estamos, pues, ante una controversia mixta de hecho y de derecho. Requiere aclarar en sus méritos si la conducta del señor Negrón constituyó o no hostigamiento sexual y si alteró intangiblemente los términos y las condiciones del empleo. Finalmente, hay que examinar si más allá de los descuadres iniciales, su' repetición luego del traslado —único fundamento para haberle requerido posteriormente la renuncia— ocurrió como consecuencia del referido ambiente. Estas interrogantes no podían ser adjudicadas sumariamente. Procede remitirlas a una vista evidenciaría para su depuración. McKinney v. Dole, supra.
I — I >
Esta decisión responde al análisis objetivo antes expuesto. Aclaramos, no obstante, que su adjudicación no significa una abstracción de los rasgos distintivos y peculiares de nuestra cultura y sus repercusiones en la conducta social e individual de los miembros de la sociedad puertorriqueña. Tampoco incide en la dinámica de las relaciones interpersonales normales entre hombre y mujer, sean ajenas o dentro del ámbito laboral.
*136Las diferencias culturales no justifican que se lesione la dignidad del ser humano, principio básico universal. Bajo el manto de la cultura, la historia ha atestiguado graves injusticias que el hombre en su avance civilizador eventualmente ha denunciado, rechazado y remediado. Y es que la cultura no es un producto pasivo e inmutable, como tampoco puede servir de rémora al desarrollo social. Forjada por el propio ser humano, por imperativo ha de ajustarse a los valores de los nuevos tiempos.
Por siglos se fue asentando la conducta que hoy denominamos “hostigamiento sexual en el empleo”. En el pasado asumió otras formas crudas. Desde el amo que hostigaba a sus esclavas y el poderoso hacendado que abusaba de la hija del “arrimao” hasta el disminuido requerimiento sexual por el patrono a la empleada doméstica, fueron sólo algunas de las formas “aceptadas” por sectores de la sociedad bajo el prisma de que eran manifestacio-nes normales y naturales de nuestra idiosincrasia cultural. Cruen-tas luchas sociales, el advenimiento de nuestra Constitución y la intervención del legislador fueron necesarias para que al presente esas prácticas se consideren cosas de un pasado ya superado.. El cambio social se ha operado. EL ordenamiento jurídico, hasta muy recientemente desfasado de esta nueva realidad social, ha evolucionado e incorporado la normativa necesaria para que otras modalidades de hostigamiento sexual en el empleo —algu-nas sofisticadas— que antes nos negábamos a reconocer, pierdan la aureola de manifestaciones culturales aceptables.

Se dictará sentencia revocatoria y se devolverán los autos para la continuación de los procedimientos compatibles con estos pronunciamientos.

El Juez Asociado Señor Hernández Denton emitió opinión concurrente y el Juez Asociado Señor Alonso Alonso concurre con el resultado sin opinión escrita. El Juez Presidente Señor Pons Núñez emitió opinión disidente.
*137—O—

(1) Reclamaron para ella las sumas siguientes: $10,000 por salarios dejados de percibir; $40,000 por la pérdida de ingresos futuros, y $100,000 por concepto de sufrimientos, inseguridad, pérdida de autoestimación, lesión a su dignidad, honra y reputación y otras angustias mentales y daños morales. Además, para cada uno solicitaron $50,000 en concepto de angustias mentales y daños morales. Apéndice del Escrito de Apelación, págs. 6 y 7.


(2) El ilustrado tribunal de instancia (Hon. César W Cordero Rabell, Juez) señala, en sus determinaciones de hecho, que fue el 30 de julio. Sin embargo, en su alegato, los demandantes sostienen que fue en enero. La cuestión no es determinante en la adjudica-ción del recurso.


(3) Su pedido de traslado obedeció a que dicha sucursal estaba localizada en la misma urbanización en que ella residía con sus padres.


(4) En el momento de surgir la presente causa de acción, no existía legislación que pautara el hostigamiento sexual en el empleo. Al presente, la misma se encuentra en la Ley Núm. 17 de 22 de abril de 1988 (29 L.P.R.A. sec. 155 et seq.).
Nuestros pronunciamientos no deben entenderse como expositivos del ámbito de responsabilidad y sus diversas modalidades establecidas en la referida Ley Núm. 17.


(5) Para los fines de este análisis, el concepto “agente” incluye a todo aquel individuo con una autoridad suficiente para tomar decisiones a nombre del patrono y, por ende, se constituye en su “alter ego”.


(6) Sobre un excelente análisis y crítica de este criterio, véase Nota, Employer Liability Under Title VII for Sexual Harrassment after Meritor Savings Bank v. Vinson, 87 (Núm. 6) Colum. L. Rev. 1258 (1987). Para críticas a la doble medida (standard), véanse: J.L. Dolkart y E.L. Malchow, Sexual Harrassment in the Workplace: Expanding Remedies, 23 Tort & Ins. L.J. 181 (1987); Nota, Between the Boss and a Hard Place: A Consideration of Meritor Savings Bank, FSB v. Vinson and the Law of Sexual Harrassment, 67 (Núm. 3) B.U.L. Rev. 445 (1987); Comentarios, Meritor Savings Bank v. Vinson: Sexual Harrassment at Work, 10 Harv. Women’s L.J. 203 (1987).


(7) Prueba de ello es la aprobación de la Ley Núm. 17, supra. Entre otros, tuvo el propósito de dejar claramente establecida, como política pública, la prohibición contra el hostigamiento sexual en el empleo. Informe Conjunto de las Comisiones de lo Jurídico Civil sobre Asuntos de la Mujer y del Trabajo y Asuntos del Veterano a la Cámara de Representantes.